Citation Nr: 1511354	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.
 
2. Entitlement to an initial rating in excess of 20 percent for sciatic neuropathy of the right lower extremity.
 
3. Entitlement to a rating in excess of 20 percent for sciatic neuropathy of the left lower extremity.
 
4. Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury prior to April 21, 2014 and in excess of 20 percent thereafter.
 
5. Entitlement to a rating in excess of 10 percent for postoperative left inguinal hernia.
 
6. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a December 2014 rating decision, an increased rating of 20 percent was assigned to the Veteran's right ankle disability, effective April 21, 2014.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. Degenerative disc disease of the lumbar spine is not manifested by unfavorable ankylosis of the spine or by incapacitating episodes of six weeks or more duration per year.

2. Sciatic neuropathy of the right lower extremity is manifested by an overall disability comparable to no more than moderate incomplete paralysis with pain and loss of sensation in the right lower extremity. 

3. Sciatic neuropathy of the left lower extremity is manifested by an overall disability comparable to no more than moderate incomplete paralysis with pain and loss of sensation in the left lower extremity. 

4. Prior to April 21, 2014, residuals of a right ankle injury were manifested by moderate limitation of motion of plantar flexion to 40 degrees and dorsiflexion to 20 degrees and from April 21, 2014, the right ankle disability was manifested by marked limitation of motion of plantar flexion to 25 degrees and dorsiflexion to 10 degrees

5. Postoperative left inguinal hernia is manifested by a surgical scar that is painful, but not unstable; the hernia is not recurrent.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5243 (2014).

2. The criteria for an initial rating in excess of 20 percent for service-connected sciatic neuropathy of the right lower extremity have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4 .124a, Diagnostic Codes 8599-8620 (2014).

3. The criteria for a rating in excess of 20 percent for sciatic neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Codes 5243-8620 (2014).

4. The criteria for a rating in excess of 10 percent for residuals of a right ankle injury prior to April 21, 2014 and in excess of 20 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5271 (2014).

5. The criteria for to a rating in excess of 10 percent for postoperative left inguinal hernia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. 
§ 4 .118, Diagnostic Code 7338 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in April 2014.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to associate copies of records from the Social Security Administration (SSA) with the virtual claims file and to schedule additional VA examinations.  The post-remand record reflects that these actions were completed.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claims.

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A February 2010 VCAA letter satisfied the duty to notify provisions for increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability ratings in general.  Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. Mayfield, 444 F.3d at 1333.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA medical records, SSA records, and the reports of June 2010 and April 2014 VA examinations were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  Nothing suggests that either examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology.  While the April 2014 VA examiner reviewed the claims file, the June 2010 VA examiner did not have the claims file to review; however, the Board finds that the lack of a claims file alone does not render the examination inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is primarily the symptomatology present at the examination that is most probative to the claim.  As nothing suggests that the lack of a claims file resulted in the June 2010 examiner documenting findings inconsistent with or less severe than otherwise outlined in the claims file, the Board does not find the June 2010 VA examination to be inadequate for rating purposes. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In all cases, if later evidence indicates that the degree of disability increased or decreased following the assignment of a given rating, "staged" ratings may be assigned for separate periods of time within the appeal period based on facts found. Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

Degenerative disc disease of the lumbar spine

The Veteran's lumbar spine disability has been assigned a 40 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The Veteran contends that his functional impairment is greater than contemplated by the assigned rating and that a higher rating is warranted.

As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), a 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

 Note (4): Round each range of motion measurement to the nearest five degrees.

 Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The June 2010 VA examination report reveals the Veteran's complaints of constant pain in his back with flare-ups occurring every two to three weeks and lasting from three to seven days, resulting in 100 percent functional impairment at that time.  The examiner documented a history of fatigue, decreased motion, stiffness, spasm, and pain.  There were no abnormalities of spinal curvature.  Range of motion was forward flexion to 80 degrees, extension to 10 degrees, bilateral flexion to 25 degrees, and bilateral rotation to 30 degrees.  No additional limitation was found following repetitive movements.  

At the April 2014 VA examination, the Veteran endorsed increasing dull ache of the lumbar spine associated with stiffness and a burning sensation of the left buttock that extends into the left lower extremity with similar symptoms in the right lower extremity.  He reported increasing difficulty with prolonged walking, prolonged standing, and heavy lifting and being unable to drive long distances, needing a lumbar brace to drive short distances.

Range of motion was forward flexion to 70 degrees, extension to 25 degrees, bilateral flexion to 25 degrees and bilateral rotation to 30 degrees or greater.  Pain began at the end of motion.  Upon repetition, the Veteran lost 5 degrees each of extension, right lateral flexion, and left lateral flexion only.  The examiner identified functional loss and impairment in the form of less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  There was no ankylosis of the spine. 

The examiner noted that the Veteran has a diagnosis of IVDS and had experienced incapacitating episodes over the last 12 month for a total duration of at least two weeks, but less than four weeks.  The examiner opined that, given the 5 degrees extension lost after repetition, it is more likely than not a 50/50 probability that this veteran would have at least a 5 degree decrease in extension of the lumbar spine with a significant flare-up.

The Veteran's lumbar spine disability is currently rated as 40 percent disabling.  Under the General Formula, a rating in excess of 40 percent is not warranted in the absence of unfavorable ankylosis of the entire spine or of the entire thoracolumbar spine.  As the Veteran does not have ankylosis of the spine, the criteria for a rating in excess of 40 percent have not been met under the General Formula.  

The Board has also considered a higher rating under the General Formula for Rating IVDS. However, the Veteran is described as having incapacitating episodes totalling less than four weeks.  A rating in excess of 40 percent requires a total duration of at least six weeks.  Therefore, the Board determines that the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's degenerative disc disease of the lumbar spine.
The Board next gave consideration to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2014), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's lower extremity disabilities are addressed below, and no additional associated neurological disabilities have been documented.  The medical evidence shows that the Veteran has a diagnosis of degenerative joint disease in addition to the degenerative disc disease.  However, under Diagnostic Codes 5003 and 5010, a rating for arthritis may not be assigned in cases where the limitation of motion is compensated.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7.

Sciatic neuropathy of the right and left lower extremities

The Veteran's sciatic neuropathy of the right lower extremity has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.124, Diagnostic Codes 8599-8620 for sciatic disability due to neuritis.  The sciatic neuropathy of the left lower extremity has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5243-8620 for sciatic neuritis associated with his service-connected degenerative disc disease of the lumbar spine.  

Initially, with regard to the Diagnostic Codes assigned to these disabilities, the severity of each disability is determined under the criteria for neuritis under Diagnostic Code 8620.  Thus, the different diagnostic codes assigned to the left and right lower extremities do not affect the potential ratings assigned to the disabilities. 

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function. In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. 
§ 4.120 (2014). 

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by such organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.  Thus, disabilities rated under Diagnostic Code 8620 are rated in accordance with the rating criteria under Diagnostic Code 8520.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, warrants a 10 percent rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating. Moderately severe incomplete paralysis warrants a 40 percent rating.  Severe paralysis, with marked muscular atrophy, warrants a 60 percent rating.  Complete paralysis where the foot dangles and drops, there is no active movement possible below the knee, and flexion of knee is weakened or (very rarely) lost warrants an 80 percent rating.  Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a, Note.

The July 2014 VA examination revealed reflexes of 1+ in both the right and left ankle and knee.  There was loss of sensation in the right great toe, right lateral thigh, left inner thigh, and left anterior tibia/fibula.  The motor examination was normal.  

In April 2014, the Veteran endorsed an increasing dull ache of the lumbar spine that is associated with stiffness and a burning sensation of the left buttock that extends into the left lower extremity.  Similar symptoms were reported for the right lower extremity.  

The April 2014 VA examiner found 2+ reflexes in the right knee and left ankle and 1+ reflexes in the left knee and right ankle.  The radicular pain was stated to be constant, moderate in the right lower extremity, and severe in the left lower extremity.  Paresthesias was mild on the right side and severe on the left side, and numbness was mild bilaterally.  Other pertinent physical findings included decreased sensation of the right and left distal lower extremity, sides, and dorsum of the feet.  Overall, the examiner stated that the Veteran's radiculopathy was mild on the right side and moderate on the left side.  The examination of lower extremity nerves other than the sciatic nerve was normal. 

In light of the above, the Board determines that ratings in excess of 20 percent are not supported by the evidence.  A 20 percent rating contemplates a moderate disability.  A rating in excess of 20 percent requires at least a moderately severe disability.  While some aspects of the Veteran's left lower extremity disability were stated to be severe in April 2014, the overall disability was described as moderate.  Consequently, the Board determines that a preponderance of the evidence is against a rating in excess of 20 percent for both the right and left sciatic neuropathy.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the increased rating claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7.

Right ankle injury

The Veteran's right ankle injury has been assigned a 10 percent rating prior to April 21, 2014 and a 20 percent rating thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  Under these criteria, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 
Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion. 38 C.F.R. § 4.71, Plate II. 

The Board observes that the words "moderate" "moderately severe," and "marked," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

At the June 2010 VA examination, the Veteran had subjective complaints of pain, instability, and swelling with flare-ups twice per month, lasting for one day, and resulting in 100 percent limitation of motion.  The examiner found range of motion to be plantar flexion to 40 degrees and dorsiflexion to 20 degrees.  There was no additional limitation after repetition.  

At the April 2014 VA examination, the Veteran related recurring ankle sprains over the years with increasing stiffness and pain and intermittent swelling at rest.  He indicated that he is unable to participate in sporting or recreational activity and that he is no longer able to perform prolonged standing or walking. 

Range of motion was to 25 degrees plantar flexion and 10 degrees dorsiflexion.  Pain began at the endpoint.  Repetitive movement resulted in an additional 5 degrees plantar flexion lost.  The examiner identified functional loss and impairment in the form of less movement than normal and pain on movement and also symptoms of stiffness and weakness.  The examiner described a surgical scar of the right ankle, but indicated that the scar was not painful and did not cover a total area of more than 39 square centimeters (6 square inches). 

The April 2014 VA examiner stated in the report that there was ankylosis of the right ankle in plantar flexion, less than 30 degrees and in dorsiflexion, between 0 and 10 degrees.  However, a clarifying email received in May 2014 stated that the right ankle has marked degenerative arthritis which has resulted in marked stiffness and decreased range of motion in plantar and dorsiflexion, but not fusion (ankylosis).   
In light of the above, the Board determines that a rating in excess of 10 percent is not warranted prior to April 21, 2014.  For that period, range of motion was full except for a loss of 5 degrees plantar flexion, which the Board determines is no more than a moderate decrease in function.  Therefore, the Board denies a rating in excess of 10 percent prior to April 21, 2014.

However, as of the April 2014 VA examination, the Veteran had lost 25 out of 45 degrees plantar flexion (upon repetition) and 10 out of 20 degrees dorsiflexion.  Thus, his range of motion was limited by over 50 percent upon repetitive movement.  Further, the April 2014 VA examiner described the Veteran's disability as marked.  Consequently, the evidence as of April 21, 2014 supports a 20 percent rating under Diagnostic Code 5271, which is the maximum rating available for limitation or motion of the ankle. 

As discussed, the Veteran does not have ankylosis of the right ankle to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  In addition, there is no evidence of nonunion or malunion of the ankle joint with impairment in the knee or ankle (Diagnostic Code 5262); ankylosis of the subastralgar or tarsal joint (Diagnostic Code 5272); malunion of Os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  Thus, a higher or separate evaluation under any of these rating codes is not for consideration. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran does have a diagnosis of osteoarthritis of the right ankle, and arthritis may be rated under Diagnostic Code 5003.  However, such a rating is only assignable if the limitation of motion is not compensated under the limitation of motion codes.  In this case, the Veteran's limitation of motion is the basis for the ratings already assigned.  Consequently, a separate rating for arthritis of the right ankle is prohibited.  38 C.F.R. § 4.71a, under Diagnostic Code 5003 or 5010.

Finally, while the Veteran has a scar from his right ankle, the scar is not painful and/or unstable, and it does not cover a total area greater than 39 square cm (6 square inches).  Therefore, a separate rating for the scar is not warranted. See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805. 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the preponderance of the evidence is against the claim for ratings in excess of the 10 percent assigned prior to April 21, 2014 and the 20 percent assigned thereafter for the Veteran's right ankle disability.  Therefore, the claim is denied. 
 
Postoperative left inguinal hernia

The Veteran's postoperative left inguinal hernia has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7338-7804 for postoperative residuals manifested by a scar.    

Under Diagnostic Code 7338, a small, reducible hernia, a hernia without true hernia protrusion, or a hernia that is preoperative but remediable is rated as noncompensable.  A 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  A small, post-operative recurrent hernia or an unoperated irremediable hernia that is not well supportable by a truss or that is not readily reducible warrants a 30 percent schedular rating.  A large post-operative, recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible warrants a 60 percent rating. 38 C.F.R. § 4.114, Diagnostic Code 7338.

Diagnostic Code 7801 for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) assigns a 10 percent rating. 38 C.F.R. § 4.118. 

Diagnostic Code 7802 for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater assigns a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity. Id. 

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating assigned for 5 or more scars that are unstable or painful. Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code. Id.

At the June 2010 VA examination, the Veteran indicated that he had no continued symptoms related to the left inguinal hernia, but recalled that he sometimes had swelling over the hernia scar.  The clinical examination found no current hernia symptoms.  The surgical scar was described as well-healed and 4 centimeters in length with some slight thickening in the area.  The examiner stated that the scar caused no functional impairment.  

At the April 2014 VA examination, the Veteran reported that he has not had a recurrence of his hernia, but he does have discomfort at times.  Upon clinical examination, the examiner detected no hernia or other pertinent physical findings, scars, complications, signs, or symptoms.

In light of the above, the Board determines that a rating in excess of the 10 percent assigned to the postoperative inguinal hernia is not warranted.  A separate or higher rating requires a recurrent hernia under Diagnosis 7338, and the evidence clearly shows that the Veteran's hernia has not recurred.  A higher rating for the scar requires that there be 3 or 4 unstable or painful scars or that the scar be both unstable and painful.  While the Veteran contends that there is swelling over the scar at times and claims discomfort in the area of the hernia, the evidence does not establish that the scar is unstable.  Consequently, the Board determines that a rating in excess of 10 percent for the Veteran's post-operative inguinal hernia is not warranted. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a higher rating for his post-operative inguinal hernia.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7. 

Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's back disability is manifested by pain and limitation of motion with fatigue, weakness, and incoordination.  His sciatic nerve disabilities result in loss of sensation and pain.  The right ankle disability is productive of pain and loss of motion, as well as stiffness in the right ankle.  The hernia disability is represented by a surgical scar that is painful, but not unstable.  The rating criteria for these disabilities contemplate these symptoms.  

Moreover, with respect to the second Thun element, the Board notes that the Veteran is not employed.  Nevertheless, the evidence has not suggested that his service-connected disabilities would cause a marked interference with his employment if he were working.  The Veteran was employed as a shipping and receiving supervisor full-time, and the VA examiners have indicated that his disabilities would not have markedly interfered with sedentary employment.  Further, the back, nerve, right ankle, and hernia disabilities have not resulted in recent hospitalization.  In light of the above, the Board concludes that the Veteran's service-connected disabilities do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for the Veteran's lumbar spine, sciatic nerve, right ankle, and hernia disabilities is denied.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
ORDER

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.
 
Entitlement to an initial rating in excess of 20 percent for service-connected sciatic neuropathy of the right lower extremity is denied.
 
Entitlement to a rating in excess of 20 percent for sciatic neuropathy of the left lower extremity is denied.
 
Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury prior to April 21, 2014 and in excess of 20 percent thereafter is denied.
 
Entitlement to a rating in excess of 10 percent for postoperative left inguinal hernia is denied.


REMAND

With regard to the Veteran's TDIU claim, the April 2014 VA examiner states that the Veteran's back, sciatic nerve, and right ankle disabilities would preclude work requiring physical labor with prolonged walking, or standing.  However, no interference with sedentary employment was described.  Nevertheless, the Veteran is noted to be on a number of medications for his service-connected disabilities, and he has stated that these medications make him too drowsy to drive to work.  An opinion as to this effect related to his service-connected disabilities on his employability has not been obtained.  Therefore, the issue of entitlement to TDIU is remanded.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an evaluation by vocational specialist to determine the impact that all of his service-connected disabilities, in combination, have on his employability.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available for review in conjunction with the evaluation.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to the functional effects that the Veteran's service-connected disabilities, considered in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When providing this opinion the examiner should not consider the effect of age or any nonservice-connected disabilities.  

The examiner must also comment on the effect of the Veteran's pain medication on his ability to travel to and from work, as well as any impact the medication may have on his ability to function in a work environment. 

A complete rationale must be provided for any opinion offered.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158, 3.655 (2014).

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


